Case 1:19-cv-01816-STV Document 42 Filed 07/28/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-01816-STV

MOHAMED DIRSHE,

       Plaintiff,

v.

THE GEO GROUP, INC.,

Defendant.


             JOINT STIPULATED MOTION TO DISMISS WITH PREJUDICE


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Mohamed Dirshe, through undersigned

counsel, and Defendant The GEO Group, Inc., through undersigned counsel, submit this Joint

Stipulated Motion to Dismiss the above-captioned case, pursuant to Judge Mix’s Minute Entry for

Settlement [Doc. 41]. In support thereof, the parties state they have reached a fully-executed

settlement agreement in this action. WHEREFORE, the above-captioned action should be

dismissed in its entirety, with prejudice

DATED: July 28, 2020.

                                                    Respectfully submitted,

                                                    s/ Olivia Kohrs
                                                    Olivia Kohrs
                                                    Novo Legal Group
                                                    4280 Morrison Rd.
                                                    Denver, CO 80219
                                                    T: 303-335-0250
                                                    F: 303-296-4586
                                                    E: olivia@novo-legal.com
Case 1:19-cv-01816-STV Document 42 Filed 07/28/20 USDC Colorado Page 2 of 3




                                         s/ Danielle C. Jefferis
                                         Danielle C. Jefferis, Of Counsel
                                         Novo Legal Group
                                         4280 Morrison Rd.
                                         Denver, CO 80219
                                         T: 303-335-0250
                                         F: 303-296-4586
                                         E: danielle@novo-legal.com

                                         Attorneys for Plaintiff

                                         s/ Sara L. Cook
                                         Sara L. Cook
                                         Vaughan & DeMuro
                                         111 South Tejon, Suite 545
                                         Colorado Springs, CO 80903
                                         T: 719-578-5500
                                         F: 719-578-5504
                                         E: scook@vaughandemuro.com

                                         Attorney for Defendant




                                     2
Case 1:19-cv-01816-STV Document 42 Filed 07/28/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 28th day of July, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following e-mail addresses:

       Sara Cook
       scook@vaughandemuro.com

       Ann Smith
       asmith@vaughandemuro.com

       Gordon Vaughan
       gvaughan@vaughandemuro.com

       Attorneys for Defendant

                                                     s/ Olivia Kohrs
                                                     Olivia Kohrs




                                                 3
